Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	This action is in response to the claims filed 11/19/2019.  Claims 1-10, 18-20, 41-68 are pending.  Claims 1 (a machine), 18 (a method), 41 (a machine), and 52 (a method) are independent.

Claim Objections
Claim 52 is objected to because of the following informalities:  Claim 52 lacks a period. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7-10, 18-20, 41, 46, 52, and 57 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,495,550. Although the claims at issue are not identical, they are not patentably distinct claims 1-7 of ‘550 anticipate claims 1, 3-5, 7-10, 18-20, 41, 46, 52, and 57.

Presently presented claim 41
Claim 1 of issued patent 9,495,550
A system for use in securely transferring data in an electronic environment, said system comprising: 
a personal information device, said personal information device comprising a processor and a memory accessible to the processor, the memory having personal data and a biometric template stored therein, the personal information device having an input/output port for transferring data; 
A system for use in securely transferring data in an electronic environment, said system comprising: 
a personal information device, said personal information device comprising a processor and a memory accessible to the processor, the memory having personal data and a biometric template stored therein, the personal information device having an input/output port for transferring data;
a centralized system having a server connected to a database, the database having stored therein a unique identification number associated with the personal information device and a status of the personal information device; 
an access device having a processor and a memory accessible to 
a network connection between the centralized system and the access device; 
a biometric sensor; 

a network connection between the centralized system and the access device; 
a biometric sensor;

wherein the memory of the personal information device has operating instructions stored therein to cause the processor of the personal information device to perform the steps of: (i) receive a request from the access device to access data stored in the memory, (ii) provide a unique identification number to access device, [(iii) receive a biometric sample from a user, (iv) compare the biometric sample from the user to the biometric template] (this is a verification of the identity of the user), and (v) upload the requested data to the access device if 


wherein the memory of the access device has operating instructions stored therein to cause the processor of the access device to perform the steps of: (i) request data from the personal information device, (ii) receive a unique identification number from the personal information device, (iii) transmit the unique identification number to the centralized system, (iv) receive a message from the centralized system regarding the status of the personal information device, and (v) receive the requested data from the personal information device; 

wherein the memory of the centralized system has operating instructions stored therein to cause the processor of the centralized system to 




Independent claims 1, 18, and 52 are generally broader than claim 41 with the exception of the performance of a biometric authentication.  See cited claim 1 of ‘550 for biometric authentication.  Independent claims 1, 18, and 52 are anticipated by claim 1 of ‘550.
	The dependent claims are rejected by the corresponding dependent claims of ‘550 as anticipated by said corresponding claims. 
Presently presented dependent claims
Patented claims in ‘550
3
2
4
3
5
4
7, 46, 57
1
8
5
9, 20
6
10, 19
7



Claims 1, 2, 3, 7, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 21, and 23 of U.S. Patent No. 10,339,289. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 21, and 23 of ‘289 anticipate claims 1, 2, 3, 7, and 18.
Claims 52, 53, and 56-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7, 8, and 10-14 of U.S. Patent No. 10,339,289. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 8, and 10-14 of ‘289 are an obvious variant of claims  52, 53, and 56-62.

Presently presented claim 52
Claims 7 of issued patent 10,339,289
A method for securely transferring data in an electronic environment, the essential elements of said method being performed in any order, said method comprising: providing a personal information device, said personal information device comprising a processor and a memory accessible to the processor, the memory having 

providing an access device having a processor and a memory accessible to the processor, the access device further having means for communicating with the personal information device;
an access device having a processor and a memory accessible to the processor, the access device further having an input/output port for communicating with the personal information device;
providing a biometric sensor;
a biometric sensor;
providing a program to be stored in the memory of the personal information device, said program causing the personal information device to perform the steps of: (i) verify the identity of the user, and (iii) provide the personal data to the access device if the biometric sample and biometric template match;
wherein the personal information device, upon being prompted, performs the steps of: (i) verify the identity of a user, and (ii) provide a unique identification number and personal data to the access device if the biometric sample and biometric template match;
wherein the memory of the access device has a program stored in memory which, upon being activated, causes the processor of the access device to perform the steps of: (i) request personal data from the personal information device; (ii) 




While claim 52 differs in that there is no “program to be stored in the memory of the personal information device”.  Such would be an obvious variant of claim 7 of ’289 because the personal information device is stated to have a processor and memory.  As such, a person of ordinary skill in the art would have presumed, or found it an obvious variant, that the steps of the personal information device are performed by software, because such is suggested by the statement of processor and memory.

Independent claims 1 and 18 are broader than claim 52 and are anticipated by claim 15 of ’289.

	The dependent claims are rejected by the corresponding dependent claims of ‘289 as anticipated by said corresponding claims. 
Presently presented dependent claims
Patented claims in ‘289
2
7
3
21-23
7
7
53
8
56
8
57
7

10
59
11
60
12
61
13
62
14


the personal information device having an input/output port for transferring data; a centralized system having a server connected to a database, the database having stored therein a unique identification number associated with the personal information device; 
a network connection between the centralized system and the access device; 
wherein the biometric sensor, upon being prompted, obtains a biometric sample from a user and provides it to the personal information device; wherein the personal information device, upon being prompted, performs the steps of: (i) verify the identity of a user, and (ii) provide a unique identification number and personal data to the access device if the biometric sample and biometric template match; wherein the memory of the access device has operating instructions stored therein to cause the processor of the access device to perform the steps of: (i) receive a unique identification number from the personal information device, (ii) transmit the unique identification number to the centralized system, and (iii) receive personal data from the personal information device; wherein the memory of the centralized system has operating instructions stored therein to cause the processor of the centralized system to perform the step of receiving a .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 65 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 65 and 66 each require that the “status” of the personal information device is performed “using a de-centralized system to verify the status”.  The specification appears to contemplate using a centralized system to verify the status and no disclosure regarding a de-centralized system was found.  As such, claims 65 and 66 appear to lack written description support.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, and 66 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claims 4 and 5 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 5 is ambiguous because it could be asserted that any range of sizes is approximately the size of a credit card.  Furthermore, to set forth particular dimensions (i.e. .125 inch) with a caveat of approximately makes it ambiguous as to how much approximation is allowed by the claim scope. 

Claim 66 requires a centralized system and a de-centralized system together validate a device.  These terms are opposites.  A system can be centralized, or it can be de-centralized, but it cannot be both.  Claim 66 is ambiguous. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-3, 9, 18, 20, 52, 53, 55, and 57 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shi, US 2009/0191846 (published 2009-07).
As to claim 1, Shi discloses a machine comprising:
a processor; 
a memory accessible to the processor, the memory (Shi Figure 2) having personal data and a biometric template of a user stored therein; (“As with the template memory 305, the instructions of the application controller application 304 may be contained within a subset of the SIM memory 140” Shi ¶ 42)
the memory further having an application stored therein which, (“an access controller application (see FIG. 3, 304) operating within a processor 145” Shi ¶ 39) when activated, causes the processor to perform the steps of: 
receive a request from an access device to access data stored in the memory, (“the data request is propagated through the hardware/software architectures 200, 300 until the data request is received by the access controller application 304, step 501.” Shi ¶ 47)
receive a biometric sample from a user, (“Data representing the image of the user's scanned fingerprint is received by the access controller application 304 from the biometric sensor 110 and digitized, step 504.” Shi ¶ 47)

upload the requested data to the access device if the biometric sample and biometric template match. (“and the application 206 is granted access to the data stored in the SIM 105, step 508.” Shi ¶ 47)

As to claim 2, Shi discloses the machine of claim 1 and further discloses: a biometric sensor in communication with the processor. (“Data representing the image of the user's scanned fingerprint is received by the access controller application 304 from the biometric sensor 110 and digitized, step 504.” Shi ¶ 47)

As to claim 3, Shi discloses the machine of claim 2 and further discloses: further comprising a housing for containing the processor and the memory, the housing having a front housing member and a back housing member, (“any form of smart card, including for example, secure digital (SD) and flash memory cards.” Shi ¶ 25. Shi ¶ 30, SIM cards. Smart cards have “housings” in that the electronic chips are not themselves exposed.) the front housing member having a cutout for accommodating a biometric sensor. (“The linear fingerprint sensor 900 may be configured to fit on a SIM 105. FIG. 9 

As to claim 9, Shi discloses the machine of claim 1 and further discloses:
further comprising a biometric sensor, wherein the biometric sensor is one of the following: a fingerprint scanner, a microphone, and an image capturing device. (“The linear fingerprint sensor 900 may be configured to fit on a SIM 105. FIG. 9 is a simplified schematic diagram illustrating an optical fingerprint swipe sensor 900 which may be implemented as the biometric sensor 110. Instead of a linear sensor, an array-type sensor may also be employed.” Shi ¶ 61.)

As to claim 18, Shi discloses a method comprising:
receiving a request from an access device to access data stored in a memory of a personal information device; (“the data request is propagated through the hardware/software architectures 200, 300 until the data request is received by the access controller application 304, step 501.” Shi ¶ 47)
receiving a biometric sample from a user; (“Data representing the image of the user's scanned fingerprint is received by the access controller application 304 from the biometric sensor 110 and digitized, step 504.” Shi ¶ 47)
comparing the biometric sample from the user to a biometric template; and (“The candidate fingerprint image is compared with the fingerprint template stored in template memory 305 during the initialization process above, step 506. If the comparison of the 
uploading the requested data to the access device if the biometric sample and biometric template match. (“and the application 206 is granted access to the data stored in the SIM 105, step 508.” Shi ¶ 47)

As to claim 20, Shi discloses the machine of claim 18 and further discloses:
wherein the biometric sample is one of a fingerprint sample, voice sample, or image sample. (“Data representing the image of the user's scanned fingerprint is received by the access controller application 304 from the biometric sensor 110 and digitized, step 504.” Shi ¶ 47)

As to claim 52, Shi discloses a method comprising:
providing a personal information device, said personal information device comprising a processor and a memory accessible to the processor, (Shi Figure 2) the memory having personal data and a biometric template stored therein,  (“As with the template memory 305, the instructions of the application controller application 304 may be contained within a subset of the SIM memory 140” Shi ¶ 42)
providing an access device having a processor and a memory accessible to the processor, the access device further having means for communicating with the personal information device; (“The operating system 204 communicates with the various device 
providing a biometric sensor; (Shi Figure 2)
providing a program to be stored in the memory of the personal information device, (“an access controller application (see FIG. 3, 304) operating within a processor 145” Shi ¶ 39)  said program causing the personal information device to perform the steps of: (i) verify the identity of the user, and (iii) provide the personal data to the access device if the biometric sample and biometric template match; (“The candidate fingerprint image is compared with the fingerprint template stored in template memory 305 during the initialization process above, step 506. If the comparison of the candidate fingerprint image and the fingerprint template match within acceptable tolerances, then an access flag is set to TRUE, step 507 and the application 206 is granted access to the data stored in the SIM 105, step 508.” Shi ¶ 47.  Validate user fingerprint and provide data if user is authenticated.)
wherein the memory of the access device has a program stored in memory which, upon being activated, causes the processor of the access device to perform the steps of: (i) request personal data from the personal information device; (“the data request is propagated through the hardware/software architectures 200, 300 until the data request is received by the access controller application 304, step 501.” Shi ¶ 47) (ii) receive personal data from the personal information device; (“the secured data will be returned to the requesting application 206 via the hardware/software architectures 200, 300, step 519.” Shi ¶ 57)

As to claim 53, Shi discloses the method of claim 52 and further discloses:
wherein the personal information device also has additional functionality. (see the remaining disclosure of Shi)

As to claim 55, Shi discloses the method of claim 52 and further discloses: wherein the program stored in the memory of the personal information device is an application. (“As with the template memory 305, the instructions of the application controller application 304 may be contained within a subset of the SIM memory 140” Shi ¶ 42)

As to claim 57, Shi discloses the method of claim 52 and further discloses: 
wherein the identity of the user is verified using biometric data. (“The candidate fingerprint image is compared with the fingerprint template stored in template memory 305 during the initialization process above, step 506. If the comparison of the candidate fingerprint image and the fingerprint template match within acceptable tolerances, then an access flag is set to TRUE, step 507 and the application 206 is granted access to the data stored in the SIM 105, step 508.” Shi ¶ 47.  Validate user fingerprint and provide data if user is authenticated.)





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-7, 10, 19, 41, 42, 44, 46, and 63-67 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Hammad, US 2010/0293381 (priority date 2009-05).

As to claim 4, Shi discloses the machine of claim 3 but does not explicitly disclose:
 wherein the housing is approximately .125 inches thick by 2.125 inches wide by 3.375 inches long.

Hammad discloses: 
wherein the housing is approximately .125 inches thick by 2.125 inches wide by 3.375 inches long. (the size of a credit card “Portable consumer devices encompass credit cards, charge cards, debit cards, bank cards, prepaid cards, access cards, security cards, and other cards that identify an account held by a user with another entity” Hammad ¶ 30).


As to claim 5, Shi discloses the machine of claim 3 but does not explicitly disclose:
wherein the housing is approximately a shape of a credit card.

Hammad discloses: 
wherein the housing is approximately a shape of a credit card. (the size of a credit card “Portable consumer devices encompass credit cards, charge cards, debit cards, bank cards, prepaid cards, access cards, security cards, and other cards that identify an account held by a user with another entity” Hammad ¶ 30).

A person of ordinary skill in the art would have combined Shi with Hammad by utilizing a credit card sized form factor and utilizing the pre-release biometric 

As to claim 6, Shi discloses the machine of claim 1 but does not explicitly disclose:
wherein the memory further includes a unique identification number stored therein. 

Hammad discloses: 
wherein the memory further includes a unique identification number stored therein. (“The identification information held by (e.g., embodied on) a consumer portable device comprises at least an account number, and preferably at least one of the following: a digital fingerprint of a magnetic stripe of the portable consumer device, or a variable datum that varies each time the portable consumer device is read for its identification information, as illustrated in FIG. 7.” Hammad ¶ 31. “The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38)

A person of ordinary skill in the art would have combined Shi with Hammad by utilizing the pre-release biometric authentication of Shi, before releasing the identification information of Hammad.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi with Hammad in order to validate the information stored on the mobile data carrier (Shi Figure 2, Hammad device 5) prior to allowing/initiating a transaction with the mobile data carrier, thereby preventing fraudulent transactions and other parties spoofing the authentication data (Hammad ¶ 5)

As to claim 7, Shi in view of Hammad discloses the machine of claim 6 and further discloses:
wherein the memory application further comprises instructions stored therein to cause the processor to perform the steps of: uploading the unique identification number to the access device. (“The identification information held by (e.g., embodied on) a consumer portable device comprises at least an account number, and preferably at least one of the following: a digital fingerprint of a magnetic stripe of the portable consumer device, or a variable datum that varies each time the portable consumer device is read for its identification information, as illustrated in FIG. 7.” Hammad ¶ 31. “The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38)


wherein the memory further includes one or more of the following stored therein: a driver's license number, a social security number, an address, a credit card number, and a bank account number.

Hammad discloses:
wherein the memory further includes one or more of the following stored therein: a driver's license number, a social security number, an address, a credit card number, and a bank account number. (“The identification information may further comprise the name of the account holder (e.g., the user), the expiration date of the card, service codes, and discretionary data.” Hammad ¶ 32. “The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38)

A person of ordinary skill in the art would have combined Shi with Hammad by utilizing the pre-release biometric authentication of Shi, before releasing the identification information of Hammad.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi with Hammad in order to validate the information stored on the mobile data carrier (Shi Figure 2, Hammad device 5) prior to allowing/initiating a transaction with the mobile data carrier, thereby preventing fraudulent transactions and other parties spoofing the authentication data (Hammad ¶ 5)


As to claim 41, Shi discloses a method comprising:
a personal information device, said personal information device comprising a processor and a memory accessible to the processor, (Shi Figure 2) the memory having personal data and a biometric template stored therein, (“As with the template memory 305, the instructions of the application controller application 304 may be contained within a subset of the SIM memory 140” Shi ¶ 42) the personal information device having an input/output port for transferring data; (Shi Figure 2)
…
an access device having a processor and a memory accessible to the processor, (Shi Figure 17 and associated disclosure) the access device further having an input/output port for communicating with the personal information device; (reference numerals 132-131, Shi Figure 17 and associated disclosure)
…
a biometric sensor; (“Data representing the image of the user's scanned fingerprint is received by the access controller application 304 from the biometric sensor 110 and digitized, step 504.” Shi ¶ 47)
a program stored in the memory of the personal information device which, (“an access controller application (see FIG. 3, 304) operating within a processor 145” Shi ¶ 39) when activated, causes the processor of the personal information device to perform the steps of: (i) receive a request from the access device to access data stored in the memory, (“the data request is propagated through the hardware/software architectures 200, 300 until the data request is received by the access controller application 304, step … (iii) verify the identity of a user, (“The candidate fingerprint image is compared with the fingerprint template stored in template memory 305 during the initialization process above, step 506. If the comparison of the candidate fingerprint image and the fingerprint template match within acceptable tolerances, then an access flag is set to TRUE, step 507 and the application 206 is granted access to the data stored in the SIM 105, step 508.” Shi ¶ 47.  Validate user fingerprint and provide data if user is authenticated.) and (iv) upload the requested data to the access device if the identity of the user is verified, wherein steps ii and iii may be performed in any order; (“the secured data will be returned to the requesting application 206 via the hardware/software architectures 200, 300, step 519.” Shi ¶ 57)
wherein the memory of the access device has operating instructions stored therein to cause the processor of the access device to perform the steps of: (i)request data from the personal information device, (“the data request is propagated through the hardware/software architectures 200, 300 until the data request is received by the access controller application 304, step 501.” Shi ¶ 47) …, and (v) receive the requested data from the personal information device; (“the secured data will be returned to the requesting application 206 via the hardware/software architectures 200, 300, step 519.” Shi ¶ 57)
…

Shi does not disclose:

a network connection between the centralized system and the access device; 
(ii) provide a unique identification number to access device,
wherein the memory of the centralized system has operating instructions stored therein to cause the processor of the centralized system to perform the steps of: (i)receive a unique identification number associated with a personal information device from an access device, and (ii) transmit a message regarding the status of the personal information device to the access device.
(ii) receive a unique identification number from the personal information device, (iii) transmit the unique identification number to the centralized system, (iv) receive a message from the centralized system regarding the status of the personal information device

Hammad discloses: (note Hammad ¶¶ 34-35 discussing legacy credit card validations)
a centralized system having a server connected to a database, (Hammad Figure 1, Validation entity 80 comprising databases 86. “. Data processor 81 may access databases 86 in performing the one or more validation tests.” Hammad ¶ 70) the database having stored therein a unique identification number associated with the personal information device (“validation entity 80 may perform a fourth validation test that compares a digital fingerprint received in the identification information, if present, 
a network connection between the centralized system and the access device; (Hammad Figure 1, “A first code directs data processor 41 to communicate with computer 10 by way of peripheral interface 46 so as to gain access networking facility 14 of computer 10.” Hammad ¶ 45)
(ii) provide a unique identification number (“The identification information held by (e.g., embodied on) a consumer portable device comprises at least an account number, and preferably at least one of the following: a digital fingerprint of a magnetic stripe of the portable consumer device, or a variable datum that varies each time the portable consumer device is read for its identification information, as illustrated in FIG. 7.” Hammad ¶ 31) to access device, (“The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38)
wherein the memory of the centralized system has operating instructions stored therein (“validation entity 80 may comprise code embodied on computer-readable medium 82 that directs data processor 81 to receive one or more messages from verification token 40” Hammad ¶ 71) to cause the processor of the centralized system to perform the steps of: (i) receive a unique identification number associated with a personal information device from an access device, (“sends at least a portion of the 
(ii) receive a unique identification number from the personal information device (“The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38), (iii) transmit the unique identification number to the centralized system, (“sends at least a portion of the identification information in a secure manner (e.g., in an encrypted form) to validation entity 80 to request a device verification value for the portable consumer device 5.” Hammad ¶ 38)  (iv) receive a message from the centralized system regarding the status of the personal information device (“Validation entity 80 applies one or more validation tests to verification token 40 and/or the identification information to obtain a level of confidence that the portable consumer device 5 was actually presented to verification token 40 to request the dCVV2 value. When the one or more validation tests are passed, and preferably with no tests being failed, validation entity 80 sends a dCVV2 value to verification token 40.” Hammad ¶ 38)

A person of ordinary skill in the art would have combined Shi with Hammad by utilizing the pre-release biometric authentication of Shi, before releasing the 

As to claim 42, Shi in view of Hammad discloses the method of claim 41 and further discloses:
wherein the personal information device also has additional functionality. (see the remaining disclosure of Shi)

As to claim 44, Shi in view of Hammad discloses the method of claim 41 and further discloses:
wherein the program stored in the memory of the personal information device is an application. (“As with the template memory 305, the instructions of the application controller application 304 may be contained within a subset of the SIM memory 140” Shi ¶ 42)

As to claim 46, Shi in view of Hammad discloses the method of claim 41 and further discloses:
wherein the identity of the user is verified by causing the personal information device to additionally receive a biometric sample from a user and compare the biometric 


As to claim 63, Shi discloses the method of claim 52 but does not disclose:
providing a secure means of verifying the status of the personal information device.

Hammad discloses: 
providing a secure means of verifying the status of the personal information device. (“The identification information held by (e.g., embodied on) a consumer portable device comprises at least an account number, and preferably at least one of the following: a digital fingerprint of a magnetic stripe of the portable consumer device, or a variable datum that varies each time the portable consumer device is read for its identification information, as illustrated in FIG. 7.” Hammad ¶ 31. “Validation entity 80 applies one or more validation tests to verification token 40 and/or the identification information to obtain a level of confidence that the portable consumer device 5 was actually presented to verification token 40 to request the dCVV2 value. When the one or 

A person of ordinary skill in the art would have combined Shi with Hammad by utilizing the pre-release biometric authentication of Shi, before releasing the identification information of Hammad.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi with Hammad in order to validate the information stored on the mobile data carrier (Shi Figure 2, Hammad device 5) prior to allowing/initiating a transaction with the mobile data carrier, thereby preventing fraudulent transactions and other parties spoofing the authentication data (Hammad ¶ 5)

As to claim 64, Shi in view of Hammad discloses the method of claim 63 and further discloses:
wherein the secure means of verifying the status of the personal information device includes using a centralized system to verify the status of the personal information device.
(“The identification information held by (e.g., embodied on) a consumer portable device comprises at least an account number, and preferably at least one of the following: a digital fingerprint of a magnetic stripe of the portable consumer device, or a variable datum that varies each time the portable consumer device is read for its identification information, as illustrated in FIG. 7.” Hammad ¶ 31. “Validation entity 80 applies one or more validation tests to verification token 40 and/or the identification 

As to claim 65, Shi in view of Hammad discloses the method of claim 63 but does not explicitly disclose:
wherein the secure means of verifying the status of the personal information device includes a using a de-centralized system to verify the status of the personal information device.

Hammad further discloses: 
wherein the secure means of verifying the status of the personal information device includes a using a de-centralized system to verify the status of the personal information device. (“The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38. “sends at least a portion of the identification information in a secure manner (e.g., in an encrypted form) to validation entity 80 to request a device verification value for the portable consumer device 5.” Hammad ¶ 38. “directs data processor 41 to communicate with computer 10 by way of peripheral interface 46 so as to gain access networking facility 14 of computer 10.” Hammad ¶ 45)



As to claim 66, Shi discloses the method of claim 63 and further discloses:
wherein the secure means of verifying the status of the personal information device includes using both a centralized system and … to verify the status of the personal information devices.
 (the validation entity is a central validation entity: “The identification information held by (e.g., embodied on) a consumer portable device comprises at least an account number, and preferably at least one of the following: a digital fingerprint of a magnetic stripe of the portable consumer device, or a variable datum that varies each time the portable consumer device is read for its identification information, as illustrated in FIG. 7.” Hammad ¶ 31. “Validation entity 80 applies one or more validation tests to verification token 40 and/or the identification information to obtain a level of confidence that the portable consumer device 5 was actually presented to verification token 40 to 

Shi in view of Hammad does not further disclose:
a de-centralized system in combination 

Hammad further discloses: 
a de-centralized system in combination 
 (“The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38. “sends at least a portion of the identification information in a secure manner (e.g., in an encrypted form) to validation entity 80 to request a device verification value for the portable consumer device 5.” Hammad ¶ 38. “directs data processor 41 to communicate with computer 10 by way of peripheral interface 46 so as to gain access networking facility 14 of computer 10.” Hammad ¶ 45)

A person of ordinary skill in the art would have further combined Shi in view of Hammad with Hammad by utilizing the verification device of Hammad to interface with the central server before releasing the identification information of Hammad.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to further combine Shi in view of Hamad with Hammad in order to validate the information stored on the mobile data carrier (Shi Figure 2, Hammad device 5) prior to 

As to claim 67, Shi in view of Hammad discloses the method of claim 63 and further discloses:
…
wherein the program stored in the memory (“an access controller application (see Shi FIG. 3, 304) of the personal information device additionally provides a unique identification number to the access device; (“The identification information held by (e.g., embodied on) a consumer portable device comprises at least an account number, and preferably at least one of the following: a digital fingerprint of a magnetic stripe of the portable consumer device, or a variable datum that varies each time the portable consumer device is read for its identification information, as illustrated in FIG. 7.” Hammad ¶ 31.)
wherein the memory of the access device has operating instructions stored therein to cause the processor of the access device to perform the steps of: (i)request data from the personal information device, (“the data request is propagated through the hardware/software architectures 200, 300 until the data request is received by the access controller application 304, step 501.” Shi ¶ 47)
…


Shi in view of Hammad, as combined in claim 63 does not disclose:
providing a centralized system having a server connected to a database, the database having stored therein a unique identification number associated with the personal information device and a status of the personal information device; 
providing a network connection between the centralized system and the access device; 
the additional steps of (i) receiving a unique identification number from the personal information device, (ii) transmit the unique identification number to the centralized system, and (iii) receive a message from the centralized system regarding the status of the personal information device; 
wherein the memory of the centralized system has operating instructions stored therein to cause the processor of the centralized system to perform the steps of: (i)receive a unique identification number associated with a personal information device from an access device, and


providing a centralized system having a server connected to a database, (Hammad Figure 1, Validation entity 80 comprising databases 86. “. Data processor 81 may access databases 86 in performing the one or more validation tests.” Hammad ¶ 70) the database having stored therein a unique identification number associated with the personal information device (“validation entity 80 may perform a fourth validation test that compares a digital fingerprint received in the identification information, if present, with the stored copy of the digital fingerprint that entity 80 has for the account number specified by the identification information.” Hammad ¶ 75) and a status of the personal information device; (“a fifth validation test that compares a variable datum (e.g., CVC3 or dCVV) received as part of the identification information, if present, with the value or a set of acceptable values for the variable datum that validation entity 80 has for the account number provided as part of the identification information.” Hammad ¶ 76)
providing a network connection between the centralized system and the access device; (Hammad Figure 1, “A first code directs data processor 41 to communicate with computer 10 by way of peripheral interface 46 so as to gain access networking facility 14 of computer 10.” Hammad ¶ 45)
(“verification token 40 further comprises various codes embodied on computer-readable medium 42 that direct data processor 41 to” Hammad ¶ 45) perform the additional steps of (i) receiving a unique identification number from the personal information device, (“The verification token 40 reads the identification information from the user's portable consumer device 5” Hammad ¶ 38) (ii) transmit the unique 
wherein the memory of the centralized system has operating instructions stored therein (“validation entity 80 may comprise code embodied on computer-readable medium 82 that directs data processor 81 to receive one or more messages from verification token 40” Hammad ¶ 71) to cause the processor of the centralized system to perform the steps of: (i)receive a unique identification number associated with a personal information device from an access device, (“sends at least a portion of the identification information in a secure manner (e.g., in an encrypted form) to validation entity 80 to request a device verification value for the portable consumer device 5.” Hammad ¶ 38) and

A person of ordinary skill in the art would have combined Shi with Hammad by utilizing the pre-release biometric authentication of Shi, before releasing the identification information of Hammad.  It would have been obvious to a person of 

Claim 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Hammad, US 2010/0293381 (priority date 2009-05), and Bolle et al., US 6,819,219 (filed 2000-10).
As to claim 43, Shi in view of Hammad discloses the machine of claim 41 but does not disclose:
wherein the personal information device is a cellular telephone.

Bolle discloses:
wherein the personal information device is a cellular telephone.
(“The present invention provides for a method and a system for wireless, biometric-based authentication using portable devices. Stored within the portable device of the current invention is a copy of a biometric template associated with a user (who is the owner of said portable device.) The present invention encompasses a variety of portable devices. FIG. 3 illustrates examples of various portable devices 300 as applicable to the present invention. 


A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shi in view of Hammad with Bolle by providing alternate physical embodiments of the mobile data carrier device of Shi in view of Hammad, including electronic wallets and cellular phones.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Shi in view of Hammad with Bolle in order to allow users to authenticate to a remote device without needing to trust the remote device with the user’s authentication material, Bolle col. 3, ln. 20.

Claim 54 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Bolle et al., US 6,819,219 (filed 2000-10).
As to claim 54, Shi discloses the machine of claim 52 but does not disclose:
wherein the personal information device is a cellular telephone.

Bolle discloses:
wherein the personal information device is a cellular telephone.

Portable devices 300 include personal digital assistants or PDA's 302, badges 304, electronic wallets 306, and cellular phones 308. An interpretation of portable devices, however, should not be limited to the above said devices. One skilled in the art can easily recognize other devices that fall under this category and hence should not be used to limit the scope of this invention.” Bolle col. 4, ln. 37)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shi with Bolle by providing alternate physical embodiments of the mobile data carrier device of Shi, including electronic wallets and cellular phones.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify Shi with Bolle in order to allow users to authenticate to a remote device without needing to trust the remote device with the user’s authentication material, Bolle col. 3, ln. 20.

Claim 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Hammad, US 2010/0293381 (priority date 2009-05), and Labaton, US 2007/0180234 (priority date 2007-01).
As to claim 45, Shi in view of Hammad discloses the machine of claim 41 but does not disclose:
wherein the identity of the user is verified by prompting the user to enter a numerical pin.

	Labaton discloses:
wherein the identity of the user is verified by prompting the user to enter a numerical pin.
	(“enter the PIN (step 210) which is only known to the true owner, and the OTP generator application will compute the encryption key "K" (step 220), and with such "K" it will decrypt the memorized e.sub.K[A.S.K.] (step 23” Labaton ¶ 29. “the application computes the encryption key "K" using the old PIN just entered, and decrypts the encrypted application secrets key” Labaton ¶ 59).

	A person of ordinary skill in the art would have modified Shi in view of Hammad with Labaton by utilizing a PIN code in addition to, or instead of, the biometric authentication to obtain the secret data of the data carrier of Shi.  It would have been obvious to a person of ordinary skill in the art at the time of the invention in order to allow users to store secret data in the data carrier while utilizing the pin authentication mechanism, to afford the user a choice in authentication and to allow devices without biometric sensors.


Claims 56 and 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Labaton, US 2007/0180234 (priority date 2007-01).
As to claim 56, Shi discloses the method of claim 52 but does not disclose:
wherein the identity of the user is verified by prompting the user to enter a numerical pin.

Labaton discloses:
wherein the identity of the user is verified by prompting the user to enter a numerical pin.
	(“enter the PIN (step 210) which is only known to the true owner, and the OTP generator application will compute the encryption key "K" (step 220), and with such "K" it will decrypt the memorized e.sub.K[A.S.K.] (step 23” Labaton ¶ 29. “the application computes the encryption key "K" using the old PIN just entered, and decrypts the encrypted application secrets key” Labaton ¶ 59).

	A person of ordinary skill in the art would have modified Shi with Labaton by utilizing a PIN code in addition to, or instead of, the biometric authentication to obtain the secret data of the data carrier of Shi.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi with Labaton in order to allow users to store secret data in the data carrier while utilizing the pin authentication 

As to claim 68, Shi discloses the method of claim 52 but does not disclose:
also comprising encrypting the information stored in the memory of the personal identification device.

Labaton discloses:
also comprising encrypting the information stored in the memory of the personal identification device.
(“the computation of the application's secret keys/data ("A.S.K.") (step 120), and the computation of an encryption key, "K" (step 130), the last (K) being a strong function of the PIN selected by the cell phone owner. In accordance with an embodiment of the present invention, a method of the present invention also provides for the encryption of the A.S.K. (e.sub.K [A.S.K.]) using "K" (step 140). Of course, the application will not keep in any cell phone memory the "K", nor the PIN, but naturally will store the e.sub.K [A.S.K.] also referred to as the ciphertext (step 150).” Labaton ¶ 28).

A person of ordinary skill in the art would have combined Shi with Labaton by encrypting the data stored on the mobile data carrier of Shi.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi with Labaton in order to secure the data stored in the memory of the device so that in the .


Claims 47-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Hammad, US 2010/0293381 (priority date 2009-05), and Johnson, US 2010/0325045 (filed 2009-06).
As to claim 47, Shi in view of Hammad discloses the machine of claim 41 but does not disclose:
wherein the operating instructions stored in the memory of the personal information device further cause the processor of the personal information device to perform the step of prompting the user to select the personal data to be provided to the access device.

Johnson discloses:
wherein the operating instructions stored in the memory of the personal information device further cause the processor of the personal information device to perform the step of prompting the user to select the personal data to be provided to the access device. (“4. If the scanned HP/FP matches the stored HP/FP, Keyholder financial menu opens along with photo and other designated information. 5. Keyholder selects a form of payment or split payment among the financial applications stored on 

A person of ordinary skill in the art would have combined Shi in view of Hammad with Johnson by utilizing the payment selection mechanism of Johnson in the system of Shi in view of Hammad.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi in view of Hammad with Johnson in order to allow the use and selection of multiple accounts on the payment device and to permit the separation of payments for larger purchases beyond the credit limit of any single account.

As to claim 48, Shi in view of Hammad and Johnson discloses the machine of claim 47 and further discloses:
wherein the personal data comprises one or more credit cards or debit cards. (“4. If the scanned HP/FP matches the stored HP/FP, Keyholder financial menu opens along with photo and other designated information. 5. Keyholder selects a form of payment or split payment among the financial applications stored on the JSI Key.” Johnson ¶¶ 8-9. Where the payment applications store credit card information, Johnson ¶ 3)

As to claim 49, Shi in view of Hammad and Johnson discloses the machine of claim 48 and further discloses:



Claims 58-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Johnson, US 2010/0325045 (filed 2009-06).
As to claim 58, Shi discloses the method of claim 52 but does not disclose:
wherein the operating instructions stored in the memory of the personal information device further cause the processor of the personal information device to perform the step of prompting the user to select the personal data to be provided to the access device.

Johnson discloses:
wherein the operating instructions stored in the memory of the personal information device further cause the processor of the personal information device to perform the step of prompting the user to select the personal data to be provided to the access device. (“4. If the scanned HP/FP matches the stored HP/FP, Keyholder financial menu opens along with photo and other designated information. 5. Keyholder 

A person of ordinary skill in the art would have combined Shi with Johnson by utilizing the payment selection mechanism of Johnson in the system of Shi.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi with Johnson in order to allow the use and selection of multiple accounts on the payment device and to permit the separation of payments for larger purchases beyond the credit limit of any single account.

As to claim 59, Shi and Johnson discloses the method of claim 58 and further discloses:
wherein the personal data comprises one or more credit cards or debit cards. (“4. If the scanned HP/FP matches the stored HP/FP, Keyholder financial menu opens along with photo and other designated information. 5. Keyholder selects a form of payment or split payment among the financial applications stored on the JSI Key.” Johnson ¶¶ 8-9. Where the payment applications store credit card information, Johnson ¶ 3)

As to claim 60, Shi and Johnson discloses the method of claim 59 and further discloses:
wherein the processor of the personal information device prompts the user to split payment among several credit cards or debit cards. (“4. If the scanned HP/FP 


Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Hammad, US 2010/0293381 (priority date 2009-05), and Saito et al., US 2015/0286922 (priority date 2008-02).
As to claim 50, Shi in view of Hammad discloses the machine of claim 41 but does not disclose:
wherein the personal data comprises identification for government purposes.

Saito discloses:
wherein the personal data comprises identification for government purposes.
(“FIG. 5 Illustrates an electronic passport 200 including a card 202 within in accordance with an embodiment of the invention.” Saito ¶ 93, see also ¶¶ 94-96)

A person of ordinary skill in the art would have combined Shi in view of Hammad with Saito by utilizing the mobile data carrier of Shi as an electronic passport as described in Saito.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi in view of Hammad with Saito in order to 

Claim 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Saito et al., US 2015/0286922 (priority date 2008-02).
As to claim 61, Shi discloses the method of claim 52 but does not disclose:
wherein the personal data comprises identification for government purposes.

Saito discloses:
wherein the personal data comprises identification for government purposes.
(“FIG. 5 Illustrates an electronic passport 200 including a card 202 within in accordance with an embodiment of the invention.” Saito ¶ 93, see also ¶¶ 94-96)

A person of ordinary skill in the art would have combined Shi with Saito by utilizing the mobile data carrier of Shi as an electronic passport as described in Saito.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Shi with Saito in order to provide a robust and protected system to verify the identity of individuals through an identification card (Saito ¶ 4)


Claim 51 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Hammad, US 2010/0293381 (priority date 2009-05), and Doughty et al., US 2011/0240748 (priority date 2003-10).
As to claim 51, Shi in view of Hammad discloses the machine of claim 41 but does not disclose:
wherein the personal data comprises identification for medical purposes.

Doughty discloses:
wherein the personal data comprises identification for medical purposes.
(“Upon presentation of the device in step 1804, the patient may be identified, payment and care instructions may be approved, and medical information (e.g., records, prescriptions, etc.) may be activated. The device 800 may also be used to provide the patient with medical alerts.” Doughty ¶ 92)

A person of ordinary skill in the art would have combined Shi in view of Hammad with Doughty by utilizing the mobile data carrier of Shi in view of Hammad to store medical data as discussed in Doughty ¶ 92 and Figure 18.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi in view of Hammad with Doughty in order to provide a secure mechanism for storing personal data and to reduce the risk to the device holder in the event of loss or fraudulent capture, Doughty ¶ 7.

Claims 8 and 62 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi, US 2009/0191846 (published 2009-07), in view of Doughty et al., US 2011/0240748 (priority date 2003-10).
As to claim 8, Shi discloses the method of claim 3 but does not disclose:
further comprising a battery contained within the housing.

Doughty discloses: 
further comprising a battery contained within the housing.
(“The power source 316 may include a battery, a piezoelectric generator, a solar panel, an electromagnetic energy converter; a kinetic energy converter or any combination thereof.” Doughty ¶ 44. See Doughty Figure 3 showing the power source disposed within the User Device)

A person of ordinary skill in the art would have combined Shi with Doughty by incorporating a battery to power the electronic devices of the data carrier of Shi.  It would have been obvious to a person of ordinary skill in the art at the time of the invention to include a battery in the data carrier of Shi in order to provide power to the electronic components and to allow processing and or maintaining of data in the event of loss of external power.

As to claim 62, Shi discloses the method of claim 52 but does not disclose:
wherein the personal data comprises identification for medical purposes.


wherein the personal data comprises identification for medical purposes.
(“Upon presentation of the device in step 1804, the patient may be identified, payment and care instructions may be approved, and medical information (e.g., records, prescriptions, etc.) may be activated. The device 800 may also be used to provide the patient with medical alerts.” Doughty ¶ 92.)

A person of ordinary skill in the art would have combined Shi with Doughty by utilizing the mobile data carrier of Shi to store medical data as discussed in Doughty ¶ 92 and Figure 18.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Shi with Doughty in order to provide a secure mechanism for storing personal data and to reduce the risk to the device holder in the event of loss or fraudulent capture, Doughty ¶ 7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bjorn, US 20070198848, discloses a system for providing device access in response to a user entering a biometric.
Risheq et al., US 20130314208, discloses a USB thumb drive with a biometric unlock feature.

Webb et al., US 2014/0129356, discloses a biometrically activated card with multiple credit card accounts usable therein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165.  The examiner can normally be reached on M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W CHAO/Examiner, Art Unit 2492